    Case 4:19-cv-01460-MWB-MA Document 42 Filed 12/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES DINKINS,                                 No. 4:19-CV-01460

           Plaintiff,                          (Judge Brann)

     v.

CAPTAIN HALL

          Defendant.

                                 ORDER

                            DECEMBER 29, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant Hall’s motion for summary judgment, Doc. 29, is
          GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant Hall, and as against Plaintiff on all claims; and

    3.    The Clerk of Court is directed to CLOSE this action.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
